Exhibit 10.2

MONTPELIER RE HOLDINGS LTD.

94 Pitts Bay Road
Pembroke HM 08
Bermuda

 

KVO Capital Management, LLC

44 South Main Street

Box 17

Hanover, NH 03755

 

As of April 1, 2008

 

This letter agreement (this “Agreement”) is to confirm the understanding between
Montpelier Re Holdings Ltd. (the “Company”) and KVO Capital Management, LLC
(“NewCo”) with respect to consulting services that the Company wishes to obtain
from NewCo and NewCo wishes to provide to the Company.  In consideration of the
mutual covenants and agreements set forth herein, NewCo and the Company hereby
agree as follows:

 

1.             Duties; Responsibilities.  The Company hereby appoints and
engages NewCo to perform, and NewCo hereby agrees to perform, capital management
advisory services and such other services as may be reasonably requested from
time to time by the Company (collectively, the “Services”), all on the terms and
subject to the conditions of this Agreement.  NewCo shall make available
personnel acceptable to the Company as necessary to provide the Services.  The
delivery by NewCo of the Services hereunder shall be at such times and at such
places as the interests, needs, businesses or opportunities of the Company shall
reasonably require.  Notwithstanding the foregoing, the Company acknowledges
that until NewCo is registered as an investment adviser with either the
Securities and Exchange Commission or the State of New Hampshire, NewCo will not
provide the Company with (i) any advice relating to the valuation of securities
or other investments, or as to the advisability of investing in, purchasing or
selling securities, or as to the advisability of making other investments;
(ii) reports concerning securities or other investments; and (iii) financial
planning services.

 

2.             Exclusivity.  During the Consultation Period (defined below),
Kernan V. Oberting shall not provide, directly or indirectly, any Competitive
Business Activities to any Competitive Business without the prior written
approval of the Company.  Notwithstanding the foregoing, in no event shall NewCo
or its affiliates be precluded from entering into discretionary investment
management agreements with, or accepting investments in NewCo-sponsored
investment funds from, any person (including any Competitive Business).

 

“Competitive Business Activities” shall mean (i) being employed by or acting as
a paid consultant to or (ii) participating in the management of any Competitive
Business.  Competitive Business Activities shall not include the beneficial
ownership by NewCo of any person that is directly or indirectly engaged in a
Competitive Business

 

 

--------------------------------------------------------------------------------


 

 

“Competitive Business” shall mean any person or entity engaged in the business
of insurance and/or reinsurance.  For the avoidance of doubt, the Company agrees
that the provision of capital management advisory, investment management, or
asset allocation services by Kernan V. Oberting, NewCo or either of their
affiliates to a natural person, on a personal basis, who is engaged in the
business of insurance and/or reinsurance, shall not constitute a Competitive
Business.

 

3.             Compensation.  In consideration for providing the Services, NewCo
shall receive the following:

 

                                                (a) The Company will pay NewCo a
monthly fee (the “Consulting Fee”) equal to 0.25 basis points of the Company’s
total consolidated cash and investments (including, but not limited to, cash,
cash equivalents, restricted cash, securities lending collateral and other
similar line items listed on the Company’s balance sheet, and inclusive of all
present and future subsidiaries, affiliates, parent companies, and each of their
successors and assigns, all as determined in accordance with generally accepted
accounting principals) (the “Company Asset Base”).  The Consulting Fee shall be
payable within ten (10) days after the last day of each month based on the value
of the Company Asset Base as of the last day of the immediately preceding month.

 

                                                (b) In the event the net
annualized rate of return of the Company Asset Base (the “Company’s
Performance”) is in the top quartile of such performance relative to a group of
peer companies over the period beginning May 1, 2008 and ending December 31,
2010 (the “Benchmark”), the Company will pay NewCo a one-time performance fee of
$250,000 (the “Performance Fee”).  The Performance Fee will be paid to NewCo by
the Company no later than March 1, 2011.  The Company, in its sole discretion
and in good faith, shall select the peer companies that will be utilized to
determine whether the Company’s Performance meets the Benchmark.

 

4.             Term.  This Agreement shall continue in force for the period
beginning on May 1, 2008 and ending on December 31, 2010, subject to automatic
renewal for additional successive one-year periods (the “Consultation Period”). 
Either party may (a) upon at least forty-five (45) days’ prior written notice,
terminate this Agreement as of December 31, 2010 and annually thereafter or
(b) immediately terminate this Agreement in the event (i) of a winding-up of, or
the appointment of an administrator, examiner or receiver to either party or
upon the happening of a like event at the direction of an appropriate regulatory
agency or court of competent jurisdiction (except a voluntary liquidation for
the purposes of a reconstruction, amalgamation or merger), (ii) that NewCo
ceases to be permitted to act as a consultant under any law, rule or regulation,
(iii) of a conviction of, or plea of guilty or no contest to, a felony under
federal,  state or foreign securities laws by Kernan V. Oberting, (iv) of a
formal investigation of or a formal proceeding involving NewCo or Kernan V.
Oberting initiated by a state, federal or foreign governmental agency in
connection with the provision of investment advisory services, or (v) either
party is in material breach of the Agreement, and has not cured such breach
within thirty (30) days of receiving notice of such breach by the other party. 
In addition, the Company may terminate this Agreement by written notice to NewCo
(x) following the death of Kip Oberting or if he ceases to be affiliated with
NewCo (or any permitted assignee); or (y) upon the consummation of a
reconstruction, amalgamation or merger of the Company, provided that the

 

 

2

--------------------------------------------------------------------------------


 

 

Company provides written notice to NewCo of its intent to terminate the
Agreement promptly after the Company’s Board of Directors makes a formal
recommendation to the Company’s shareholder’s regarding such reconstruction,
amalgamation or merger.  If the Company terminates this Agreement for any
reason, then, subject to the Company’s Performance meeting the Benchmark as of
the date of termination, the Performance Fee, pro rated through the termination
date (a “Pro-Rated Performance Fee”) shall be payable to NewCo within thirty
(30) days after the termination date.  If the Company terminates this Agreement
due to the reconstruction, amalgamation or merger of the Company, then (i) in
addition to the Pro-Rated Performance Fee, the Company shall pay NewCo a
one-time fee (the “Termination Fee”) in an amount equal to the product of
(A) 0.25 basis points, (B) the number of months in the period beginning with the
month in which the termination occurs through and including December 2010, and
(C) the average quarterly value of the Company Asset Base calculated from the
date hereof and ending on the last day of the quarter prior to the termination
date; and (ii) no further Consulting Fees will be paid to Newco by the Company,
any successor or assign.  The Termination Fee shall be paid by the Company at
the same time it pays the Pro-Rated Performance Fee.

 

5.             Nondisclosure.  The parties hereto agree that during the course
of the provision of the Services by NewCo to the Company, NewCo will have access
to, and will gain knowledge with respect to, the Company’s Confidential
Information and the Company will have access to, and will gain knowledge with
respect to NewCo’s Confidential Information (as defined below).  The parties
acknowledge that unauthorized disclosure or misuse of such Confidential
Information would cause irreparable damage to the other party.  Accordingly,
each party agrees to the covenants in this Section 5.  Each party agrees that
it, its affiliates and employees shall not (except as may be required by law),
without the prior written consent of the other party, use or disclose (other
than in connection with providing Services hereunder), or knowingly permit any
other person to use, disclose or gain access to, any Confidential Information. 
In addition, upon termination of this Agreement for any reason, each party shall
return to the other party the original and all copies of all documents,
correspondence and other data (in whatever form maintained) or property in its
possession relating to the business of the other party or any of its affiliates,
including but not limited to all Confidential Information, and shall not be
entitled to any lien or right of retention in respect thereof.  “Confidential
Information” shall mean all information (whether or not in written form) that
relates to the business activities of a party, any of its affiliates or their
respective operations, products or services, and which is not known to the
public generally, including but not limited to technical information or reports;
trade secrets; unwritten knowledge and “know-how”; business strategies and
philosophies; information relating to business opportunities; vendor, supplier,
employee, client or consumer lists and information; client service records or
consumer product records; premium volume records; investment records; investment
and risk management strategies; product development, marketing and sales
strategies; market surveys; marketing plans; profitability analyses; long-range
plans; information relating to premiums, fees, competitive strategies and new
product or service development; information relating to any forms of
compensation and other personnel-related information; contracts; and underwriter
or trading partners lists.  Notwithstanding the foregoing, NewCo shall own and
be permitted to use its investment track record, and shall be permitted to
retain copies of all documentation necessary to support the investment track
record, including documents generated pursuant to the Investment Management
Agreement between the Company and NewCo dated as of April 1, 2008.

 

 

3

--------------------------------------------------------------------------------


 

 

6.             Independent Contractor Status.  NewCo shall perform all services
under this Agreement as an “independent contractor” and not as an agent of the
Company.  NewCo and its principals and employees are not authorized to assume or
create any obligation or responsibility, express or implied, on behalf of, or in
the name of, the Company or to bind the Company in any manner in connection with
their performance of the Services.  NewCo and its principals and employees shall
not hold themselves out to any party as an agent or employee of the Company or
its affiliates in connection with their performance of the Services.  NewCo
shall bear full responsibility for all taxes (including interest and penalties,
if any) owing on the compensation payable hereunder, and NewCo acknowledges that
the Company shall not withhold any taxes on such compensation unless otherwise
required by laws applicable to consulting relationships.

 

7.             Miscellaneous.  This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements and understandings,
whether written or oral, relating to the subject matter hereof and thereof. 
This Agreement may be amended or modified only by a written instrument executed
by both the Company and NewCo.  This Agreement shall be construed, interpreted
and enforced in accordance with the laws of the State of New York.  NewCo agrees
that a breach of any of the restrictions set forth in this Agreement would cause
the Company irreparable injury and damage, and that, in the event of any breach
or threatened breach, the Company, in addition to all other rights and remedies
at law or in equity, shall have the right to enforce the specific performance of
such restrictions and to apply for injunctive relief against their violation. 
The invalidity or unenforceability of any provision hereof (or portion thereof)
shall not affect the validity or enforceability of any other provision hereof,
and if any such provision (or portion thereof) is so broad as to be
unenforceable, it shall be interpreted to be only as broad as is enforceable. 
This Agreement shall be binding upon, and inure to the benefit of, both parties
and their respective successors and assigns, including any corporation with
which, or into which, the Company may be merged or which may succeed to its
assets or business; provided, however, that the obligations of NewCo are
personal and shall not be assigned by it other than to (i) another company
controlled by Kernan V. Oberting or (ii) a company in which Kernan V. Oberting
has a controlling interest, either of which has the capability to perform the
Services.  Any notice or other communication hereunder to either party shall be
in writing and shall be deemed to have been duly given when delivered personally
or by reputable overnight courier service, addressed to the party as its
respective address appears in this Agreement.  This Agreement may be executed in
counterparts, each of which will be deemed to be an original, but each of which
together will constitute one and the same agreement.

 

 

 

4

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

 

MONTPELIER RE HOLDINGS LTD.

 

 

 

By:

 

 

 

/s/ Anthony Taylor

 

 

Name: Anthony Taylor

 

 

Title: Chief Executive Officer

 

 

KVO CAPITAL MANAGEMENT, LLC

 

 

 

By:

 

 

 

/s/ Kernan V. Oberting

 

 

Name: Kernan V. Oberting

 

 

Title: Managing Member

 

 

 

 

 

As to Section 2 above:

 

 

 

 

 

KERNAN V. OBERTING

 

 

/s/ Kernan V. Oberting

 

Kernan V. Oberting

 

 

5

--------------------------------------------------------------------------------